



GLOBAL NOTICE OF PERFORMANCE RESTRICTED STOCK UNIT AWARD
FITBIT, INC.
2015 EQUITY INCENTIVE PLAN


Unless otherwise defined herein, the terms defined in the Fitbit, Inc. (the
“Company”) 2015 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Global Notice of Performance Restricted Stock Unit Award (the “Notice”)
and the attached Award Agreement (Global Performance Restricted Stock Unit
Agreement, including any special terms and conditions for your country set forth
in the appendix attached thereto (collectively, the “PRSU Agreement”)). You
(“you”) have been granted an award of Performance Restricted Stock Units
(“PRSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached PRSU Agreement.
Name:
[FIRST_NAME LAST_NAME]
 
 
Date of Grant:
[DATE,’Month DD, YYYY]
 
 
Vesting Commencement Date:
[VEST_BASE_DATE,’Month DD, YYYY]
 
 
Total Number of Shares Granted:
[TOTAL_SHARES_GRANTED]
 
 
Expiration Date:
The earlier to occur of: (a) the settlement of all vested PRSUs granted
hereunder and (b) the tenth anniversary of the Date of Grant. The PRSUs expire
earlier if your Service terminates earlier, as described in the PRSU Agreement.


 
 
Performance / Metrics
and OtherVesting Requirements: 
[To be specified]


 
 
Performance Period:
[To be specified]
 
 
 
 
Additional Terms:
o If this box is checked, the additional terms and conditions set forth on
Attachment 1 hereto (as executed by the Company) are applicable and are
incorporated herein by reference. No document need be attached as Attachment
1 if the box is not checked.

        
You acknowledge that the vesting of the PRSUs pursuant to this Notice is earned
only by continuing Service. By accepting this award, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Plan, this Notice and the PRSU Agreement. By accepting this award of PRSUs, you
consent to the electronic delivery and acceptance as further set forth in the
PRSU Agreement.
 
FITBIT, INC.
 
 
By:
 
 
 
 














--------------------------------------------------------------------------------







GLOBAL PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
FITBIT, INC.
2015 EQUITY INCENTIVE PLAN


You have been granted Performance Restricted Stock Units (“PRSUs”) by Fitbit,
Inc. (the “Company”) subject to the terms, restrictions and conditions of the
Plan, the Global Notice of Performance Restricted Stock Unit Award (the
“Notice”) and this Global Performance Restricted Stock Unit Agreement, including
any special terms and conditions for your country set forth in the appendix
attached hereto (the “Appendix”) (collectively, this “PRSU Agreement”).
1.
Nature of Grant. In accepting this award of PRSUs, you acknowledge, understand
and agree that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(b)the grant of the PRSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of PRSUs, or benefits in
lieu of PRSUs, even if PRSUs have been granted in the past;
(c)all decisions with respect to future PRSUs or other grants, if any, will be
at the sole discretion of the Company;
(d)you are voluntarily participating in the Plan;
(e)the PRSUs and the Shares subject to the PRSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;
(f)the PRSUs and the Shares subject to the PRSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(g)unless otherwise agreed with the Company, the PRSUs and any Shares acquired
under the Plan, and the income and value of same, are not granted as
consideration for, or in connection with, any service you may provide as a
director of the Company, or a Parent or Subsidiary of the Company;
(h)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the PRSUs resulting from the termination of your Service (for any
reason whatsoever whether or not later found to be invalid or in breach of labor
laws in the jurisdiction where you are providing Service or the terms of your
employment or service agreement, if any), and in consideration of the grant of
the PRSUs to which you are otherwise not entitled, you irrevocably agree never
to institute any claim against the Company, the Employer (as defined below), or
any other Parent or Subsidiary of the Company, waive your ability, if any, to
bring any such claim, and release the Company, the Employer and its Parent or
Subsidiaries from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim; and
(j)the following provisions apply only if you are providing Service outside the
United States:
(i)the PRSUs and the Shares subject to the PRSUs, and the income and value of
same, are not part of normal or expected compensation or salary for any purpose;
and



--------------------------------------------------------------------------------



(ii)neither the Company, the Employer nor any Parent or Subsidiary of the
Company shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of the
PRSUs or the subsequent sale of any Shares acquired upon settlement.
2.
Settlement. Settlement of the PRSUs shall be made in the same calendar year as
the applicable date of vesting under the vesting schedule set forth in the
Notice; provided, however, that if the vesting date under the vesting schedule
set forth in the Notice is in December, then settlement of any PRSUs that vest
in December shall be within 30 days of vesting. Settlement of PRSUs shall be in
Shares. Settlement means the delivery to you of the Shares vested under the
PRSUs. Fractional Shares will not be issued.

3.No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested PRSUs, you shall have no ownership of the Shares allocated
to the PRSUs and shall have no right to dividends or to vote such Shares.
4.Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall not
be credited to you.
5.No Transfer. PRSUs may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Committee on a case-by-case basis.
6.Termination. If your Service terminates for any reason, all unvested PRSUs
shall be forfeited to the Company forthwith, and all rights you have to such
PRSUs shall immediately terminate, without payment of any consideration to you.
For purposes of this award of PRSUs, your Service will be considered terminated
as of the date you are no longer providing Service (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
labor laws in the jurisdiction where you are employed or the terms of your
employment or service agreement, if any) and will not be extended by any notice
period mandated under local employment laws (e.g., Service would not include a
period of “garden leave” or similar period). In case of any dispute as to
whether your termination of Service has occurred, the Committee shall have sole
discretion to determine whether such termination has occurred (including whether
you may still be considered to be providing Services while on a leave of
absence) and the effective date of such termination.
7.Tax Consequences. You acknowledge that there will be certain consequences with
regard to income tax, national or social insurance contributions, payroll tax,
fringe benefits tax, payment on account or other tax-related items (“Tax-Related
Items”) upon settlement of the PRSUs or disposition of the Shares, if any,
received in connection therewith, and you should consult a tax adviser regarding
your tax obligations prior to such settlement or disposition in the jurisdiction
where you are subject to tax.
8.Responsibility for Taxes. Regardless of any action the Company or, if
different, your actual employer (the “Employer”) takes with respect to any or
all Tax-Related Items withholding or required deductions, you acknowledge that
the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the award, including the grant, vesting or
settlement of the PRSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends; and (2) do not commit to structure
the terms of the award or any aspect of the PRSUs to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. You
acknowledge that if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to the settlement of your PRSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items withholding and payment on account obligations of the Company
and/or the Employer. In this regard, you authorize the Company and/or the
Employer, and their respective agents, at their discretion, to withhold all
applicable Tax-Related Items legally payable by you from your wages or other
cash compensation paid to you by the Company and/or the Employer. With the
Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise would be issued to you when



--------------------------------------------------------------------------------



your PRSUs are settled, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum statutory withholding amount, (b) having
the Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf pursuant to this authorization), (c) payment by you of an amount
equal to the Tax-Related Items directly by cash, cheque, wire transfer, bank
draft or money order payable to the Company, or (d) any other arrangement
approved by the Company; all under such rules as may be established by the
Committee and in compliance with the Company’s Insider Trading Policy and 10b5-1
Trading Plan Policy, if applicable; provided, however, that if you are a Section
16 officer of the Company under the Exchange Act, then the Committee (as
constituted in accordance with Rule 16b-3 under the Exchange Act) shall
establish the method of withholding from alternatives (a)-(d) above, and the
Committee shall establish the method prior to the taxable or withholding event.
The Fair Market Value of these Shares, determined as of the effective date when
taxes otherwise would have been withheld in cash, will be applied as a credit
against the Tax-Related Items.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Shares equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, you
are deemed to have been issued the full number of Shares subject to the vested
PRSUs, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items.
Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Plan or the vesting and settlement of
the PRSUs that cannot be satisfied by the means previously described. You
acknowledge that the Company has no obligation to deliver Shares to you until
you have satisfied the obligations in connection with the Tax-Related Items as
described in this Section.
9.Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this PRSU Agreement and any other PRSU grant materials by and
among, as applicable, the Company, the Employer and any other Parent or
Subsidiaries, for the exclusive purpose of implementing, administering and
managing your participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all PRSUs or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or outstanding
in your favor (“Data”), for the exclusive purpose of implementing, administering
and managing the Plan.
You understand that Data will be transferred to the stock plan service provider
as may be designated by the Company from time to time, which is assisting the
Company with the implementation, administration and management of the Plan. You
understand that the recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that if you reside outside the United States, you may request a list with the
names and addresses of any potential recipients of Data by contacting your local
human resources representative. You authorize the Company, the designated broker
and any other possible recipients which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States, you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be affected. The only consequence of refusing or withdrawing
your consent is that the



--------------------------------------------------------------------------------



Company would not be able to grant you PRSUs or other equity awards or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
10.Acknowledgement. The Company and you agree that the PRSUs are granted under
and governed by the Notice, this PRSU Agreement and the provisions of the Plan.
You: (i) acknowledge receipt of a copy of the Plan prospectus, (ii) represent
that you have carefully read and are familiar with the provisions in the grant
documents, and (iii) hereby accept the PRSUs subject to all of the terms and
conditions set forth in this PRSU Agreement and those set forth in the Notice.
You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan, the
Notice and this PRSU Agreement.
11.Entire Agreement; Enforcement of Rights. This PRSU Agreement, the Plan and
the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this PRSU Agreement, nor any waiver of any rights under this PRSU Agreement,
shall be effective unless in writing and signed by the parties to this PRSU
Agreement. The failure by either party to enforce any rights under this PRSU
Agreement shall not be construed as a waiver of any rights of such party.
12.Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer, which compliance the Company shall, in its absolute discretion, deem
necessary or advisable. You understand that the Company is under no obligation
to register or qualify the Common Stock with any state, federal or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the Shares. Further, you agree that the
Company shall have unilateral authority to amend the Plan and this PRSU
Agreement without your consent to the extent necessary to comply with securities
or other laws applicable to issuance of Shares. Finally, the Shares issued
pursuant to this PRSU Agreement shall be endorsed with appropriate legends, if
any, determined by the Company.
13.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
14.Governing Law; Venue. This PRSU Agreement, all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice and this PRSU Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of San Francisco
City and County, California or the federal courts of the United States for the
Northern District of California and no other courts.
15.Severability. If one or more provisions of this PRSU Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this PRSU Agreement, (ii) the balance of this
PRSU Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this PRSU Agreement shall be enforceable in accordance with
its terms.
16.No Rights as Employee, Director or Consultant. Nothing in this PRSU Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate your Service, for any reason,
with or without Cause.



--------------------------------------------------------------------------------



17.Consent to Electronic Delivery and Acceptance of All Plan Documents and
Disclosures. By your acceptance of this award of PRSUs, you consent to the
electronic delivery of the Notice, this PRSU Agreement, the Plan, account
statements, Plan prospectuses required by the SEC, U.S. financial reports of the
Company, and all other documents that the Company is required to deliver to its
stockholders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the PRSUs.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at
stockadmin@fitbit.com. You further acknowledge that you will be provided with a
paper copy of any documents delivered electronically if electronic delivery
fails; similarly, you understand that you must provide on request to the Company
or any designated third party a paper copy of any documents delivered
electronically if electronic delivery fails. You agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company. Also, you understand that
your consent may be revoked or changed, including any change in the electronic
mail address to which documents are delivered (if you have provided an
electronic mail address), at any time by notifying the Company of such revised
or revoked consent by telephone, postal service or electronic mail at
stockadmin@fitbit.com. Finally, you understand that you are not required to
consent to electronic delivery.
18.Insider Trading Restrictions/Market Abuse Laws. You acknowledge that you may
be subject to insider trading restrictions and/or market abuse laws, which may
affect your ability to acquire or sell the Shares or rights to Shares under the
Plan during such times as you are considered to have “inside information”
regarding the Company (as defined by the laws in your country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. You acknowledge that it is your responsibility to comply with any
applicable restrictions, and you are advised to speak to your personal advisor
on this matter.
19.Language. If you have received this PRSU Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
20.Appendix. Notwithstanding any provisions in this Global Performance
Restricted Stock Unit Agreement, this award of PRSUs shall be subject to any
special terms and conditions set forth in any Appendix hereto for your country.
Moreover, if you relocate to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to you, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this PRSU Agreement.
21.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the PRSUs and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
22.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this PRSU Agreement shall not operate or be construed as a waiver
of any other provision of this PRSU Agreement, or of any subsequent breach by
you or any other Participant.
23.Code Section 409A. For purposes of this PRSU Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Code and the
regulations thereunder (“Section 409A”). Notwithstanding anything else provided
herein, to the extent any payments provided under this PRSU Agreement in
connection with your termination of employment constitute deferred compensation
subject to Section 409A, and you are deemed at the time of such termination of
employment to be a “specified employee” under Section 409A, then such payment
shall not be made or commence until the earlier of (i) the expiration of the
six-month period measured from your separation from service from the Company or
(ii) the date of your death following such a separation from service; provided,
however, that such deferral shall only be effected



--------------------------------------------------------------------------------



to the extent required to avoid adverse tax treatment to you including, without
limitation, the additional tax for which you would otherwise be liable under
Section 409A(a)(1)(B) in the absence of such a deferral. To the extent any
payment under this PRSU Agreement may be classified as a “short-term deferral”
within the meaning of Section 409A, such payment shall be deemed a short-term
deferral, even if it may also qualify for an exemption from Section 409A under
another provision of Section 409A. Payments pursuant to this section are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.
24.Award Subject to Company Clawback or Recoupment. The PRSUs shall be subject
to clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of your
employment or other Service that is applicable to executive officers, Employees,
Directors or other service providers of the Company, and in addition to any
other remedies available under such policy and applicable law may require the
cancellation of your PRSUs (whether vested or unvested) and the recoupment of
any gains realized with respect to your PRSUs.
25.Foreign Asset/Account Reporting Requirements. You acknowledge that there may
be certain foreign asset and/or account reporting requirements which may affect
your ability to acquire or hold Shares acquired under the Plan or cash received
from participating in the Plan (including from any dividends paid on Shares
acquired under the Plan) in a brokerage or bank account outside your country.
You may be required to report such accounts, assets or transactions to the tax
or other authorities in your country. You also may be required to repatriate
sale proceeds or other funds received as a result of participating in the Plan
to your country through a designated bank or broker within a certain time after
receipt. You acknowledge that it is your responsibility to be compliant with
such regulations, and you are advised to speak to your personal advisor on this
matter.


BY ACCEPTING THIS AWARD OF PRSUS, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.



--------------------------------------------------------------------------------



ATTACHMENT 1


ADDITIONAL TERMS AND CONDITIONS
GLOBAL PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
FITBIT, INC.
2015 EQUITY INCENTIVE PLAN
Capitalized terms, unless explicitly defined in this Appendix, shall have the
meanings given to them in the PRSU Agreement, the Notice or in the Plan.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the PRSUs
granted to you under the Plan if you reside and/or work in one of the countries
listed below.  If you are a citizen or resident (or are considered as such for
local law purposes) of a country other than the country in which you are
currently residing and/or working, or if you transfer to another country after
receiving the PRSUs, the Company shall, in its discretion, determine to what
extent the special terms and conditions contained herein shall be applicable to
you.
Notifications
This Appendix also includes information regarding securities, exchange control,
tax and certain other issues of which you should be aware with respect to your
participation in the Plan.  The information is based on the securities, exchange
control, tax and other laws in effect in the respective countries as of April
2016.  Such laws are often complex and change frequently.  As a result, the
Company strongly recommends that you not rely on the information in this
Appendix as the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
that the PRSUs vest or you sell Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of a particular result.  Accordingly, you should seek appropriate
professional advice as to how the relevant laws in your country may apply to
your individual situation. 
Finally, if you are a citizen or resident (or are considered as such for local
tax purposes) of a country other than the one in which you are currently
residing and/or working, or if you transfer to another country after the grant
of the PRSUs, the information contained herein may not be applicable to you in
the same manner.




AUSTRALIA
Terms and Conditions
Australian Offer Document. The offer of PRSUs is intended to comply with the
provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class
Order CO 14/1000. Additional details are set forth in the Offer Document for the
offer of PRSUs to Australian resident employees, which will be provided to you
with the PRSU Agreement.
Notifications
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in the Act).
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. If an
Australian bank is assisting you with the transaction, the bank will file the
report on your behalf. If there is no Australian bank involved in the transfer,
you will be required to file the report.



--------------------------------------------------------------------------------



BELARUS
Terms and Conditions
Sale of Shares. Due to local regulatory requirements, upon the vesting of the
PRSUs, you agree to the immediate sale of any Shares to be issued to you upon
vesting and settlement of the PRSUs. You further agree that the Company is
authorized to instruct its designated broker to assist with the mandatory sale
of such Shares (on your behalf pursuant to this authorization) and you expressly
authorize the Company’s designated broker to complete the sale of such Shares.
You agree that the Company’s designated broker is under no obligation to arrange
for the sale of the Shares at any particular price. Upon the sale of the Shares,
you will receive the cash proceeds from the sale of the Shares, less any
brokerage fees or commissions and subject to any obligation to satisfy
Tax-Related Items. You acknowledge that you are not aware of any material
nonpublic information with respect to the Company or any securities of the
Company as of the date of this PRSU Agreement.
Notifications
Exchange Control Information. If you are a resident of Belarus, you are subject
to local exchange control and foreign humanitarian aid regulations. Exchange
control and foreign humanitarian aid regulations in Belarus are subject to
change. You should consult with your personal legal advisor regarding any
exchange control or foreign humanitarian aid obligations that you may have prior
to acquiring Shares or receiving proceeds from the sale of Shares acquired under
the Plan. You are responsible for ensuring compliance with all exchange control
and foreign humanitarian aid laws in Belarus.


CANADA
Terms and Conditions
Settlement. The following provision supplements Section 2 of the Global
Performance Restricted Stock Unit Agreement:
Notwithstanding anything to the contrary in the Plan, including Section 9.2 of
the Plan, the PRSUs will be settled in Shares only, not cash.
Termination. The following sentence replaces the second sentence of Section 6 of
the Global Performance Restricted Stock Unit Agreement:
For purposes of this award of PRSUs, your Service will be considered terminated
as of the date that is the earliest to occur of: (1) the date of termination of
Service, (2) the date you receive notice of termination from the Employer, and
(3) the date you are no longer actively providing services, regardless of any
notice period or period of pay in lieu of such notice required under applicable
law (including, but not limited to statutory law, regulatory law and/or common
law).
The following provisions will apply to you if you are a resident of Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
PRSU Agreement, as well as all appendices, documents, notices, and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
Convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.
Data Privacy. The following provision supplements Section 9 of the Global
Performance Restricted Stock Unit Agreement:



--------------------------------------------------------------------------------



You hereby authorize the Company and the Company’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. You further
authorize the Company, the Employer, its Parent or other Subsidiaries and the
Committee to disclose and discuss the Plan with their advisors. You further
authorize the Company, the Employer and its Parent or other Subsidiary to record
such information and to keep such information in your employee file.
Notifications
Securities Law Information. You are permitted to sell Shares acquired under the
Plan through the designated broker appointed under the Plan, if any, provided
the sale of the Shares acquired under Plan takes place outside of Canada through
the facilities of a stock exchange on which the Common Stock is listed.
Foreign Asset/Account Reporting Information. Canadian taxpayers must report
annually on Form T1135 (Foreign Income Verification Statement) the foreign
property (including Shares acquired under the Plan) held if the total value of
such foreign property exceeds C$100,000 at any time during the year. Unvested
PRSUs also must be reported (generally at nil cost) on Form 1135 if the
C$100,000 threshold is exceeded due to other foreign property held. If Shares
are acquired, their cost generally is the adjusted cost base (“ACB”) of the
Shares. The ACB ordinarily would equal the fair market value of the Shares at
the time of acquisition, but if you own other Shares, this ACB may have to be
averaged with the ACB of the other Shares. The Form T1135 must be filed at the
same time the individual files his or her annual tax return. You should consult
your personal legal advisor to ensure compliance with applicable reporting
obligations.


CHINA
Terms and Conditions
The following Terms and Conditions apply to you if you are subject to the
exchange control restrictions and regulations in the People’s Republic of China
(“China”), including the requirements imposed by the State Administration of
Foreign Exchange (“SAFE”), as determined by the Company in its sole discretion.
Award Conditioned on Satisfaction of Regulatory Obligations. You understand that
the award of PRSUs is conditioned upon the Company securing and maintaining all
necessary approvals from SAFE and any other applicable government entities in
China to permit the operation of the Plan in China, as determined by the Company
it its sole discretion.
Sale of Shares.  You understand and agree that the Company may require that any
Shares issued at settlement of the PRSUs be immediately sold as necessary due to
local regulatory requirements.  You further agree that the Company is authorized
to instruct its designated broker to assist with the mandatory sale of such
Shares (on your behalf pursuant to this authorization) and you expressly
authorize the Company’s designated broker to complete the sale of such Shares. 
You acknowledge that the Company’s designated broker is under no obligation to
arrange for the sale of the Shares at any particular price. 
If the Company, in its discretion, does not exercise its right to require the
automatic sale of Shares issued at settlement of the PRSUs, as described in the
preceding paragraph, you understand and agree that any Shares you acquire under
the Plan must be sold no later than 90 days from the termination of Service, or
within any other time frame as may be permitted by the Company or required by
the SAFE. You understand that any Shares you acquire under the Plan that have
not been sold within 90 days of the termination of Service will be automatically
sold by the Company’s designated broker pursuant to this authorization and
subject to the terms of the preceding paragraph.
Upon the sale of the Shares, you will receive in cash the sale proceeds less any
brokerage fees or commissions, subject to any obligation to satisfy any
Tax-Related Items.  You understand that the proceeds from the sale of Shares
must be repatriated to China pursuant to the below provision, and you agree to
comply with all requirements the Company may impose in order to facilitate
compliance with exchange control requirements in China prior to receipt of the
cash



--------------------------------------------------------------------------------



proceeds. You acknowledge that you are not aware of any material nonpublic
information with respect to the Company or any securities of the Company as of
the date of the PRSU Agreement.
Exchange Control Requirements.  You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the immediate sale of the Shares and the receipt of any dividends
or distribution on the Shares to China.  You further understand that, under
local law, such repatriation of cash proceeds needs to be effectuated through a
special exchange control account established by the Company, the Employer or
another Subsidiary of the Company, and you hereby acknowledge and agree that any
proceeds from the sale of any Shares you acquire under the Plan may be
transferred to such special account prior to being delivered to you. 
You also understand that the proceeds will be delivered to you as soon as
possible, but there may be delays in distributing the funds to you due to
exchange control requirements in China. Proceeds will be paid to you in U.S.
dollars. You will be required to set up a U.S. dollar bank account in China so
that the proceeds may be deposited into this account.
You further agree to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control requirements in China.
Notifications
Exchange Control Information. You may be required to report to SAFE all details
of your foreign financial assets and liabilities, as well as details of any
economic transactions conducted with non-PRC residents.
FRANCE
Terms and Conditions
Language. By accepting the award of PRSUs, you confirm having read and
understood the PRSU Agreement and the Plan, including all terms and conditions
included therein, which were provided in the English language and you accept the
terms of those documents accordingly.
Langue utilisée. En acceptant la présente attribution de droits sur des actions
assujettis à restrictions (« restricted stock units » ou « PRSUs »), vous
confirmez avoir lu et compris le Contrat PRSU et le Plan, en ce compris tous les
termes et conditions de ces documents, qui ont été fournis en langue anglaise,
et vous en acceptez les termes en connaissance de cause.
Notifications
Tax Information. The award of PRSUs is not intended to be a French tax-qualified
award.
Foreign Asset/Account Reporting Information. French residents are required to
report all foreign accounts (whether open, current or closed) to the French tax
authorities when filing their annual tax returns. You should speak with your
personal advisor to ensure compliance with applicable reporting obligations.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you receive a payment in excess
of this amount, you are responsible for electronically reporting to the German
Federal Bank by the fifth day of the month following the month in which the
payment occurs. The form of report (Allgemeine Meldeportal Statistik) can be
accessed via German Federal Bank’s website (www.bundesbank.de) and is available
in both German and English.
HONG KONG



--------------------------------------------------------------------------------



Terms and Conditions
Settlement. The following provision supplements Section 2 of the Global
Performance Restricted Stock Unit Agreement:
Notwithstanding anything to the contrary in the Plan, including Section 9.2 of
the Plan, the PRSUs will be settled in Shares only, not cash.
Sale of Shares. To facilitate compliance with securities laws in Hong Kong, you
agree not to sell any Shares issued at vesting of the PRSUs within six months of
the Date of Grant.
Nature of Grant. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”). Notwithstanding the foregoing, if the Plan is deemed
to constitute an occupational retirement scheme for the purposes of ORSO, this
award of PRSUs shall be void.
Notifications
Securities Law Information. Warning: The PRSUs and Shares issued at vesting do
not constitute a public offering of securities under Hong Kong law and are
available only to Employees of the Company and its Subsidiaries. The PRSU
Agreement, including this Appendix, the Plan and other incidental award
documentation have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong, nor has the award documentation
been reviewed by any regulatory authority in Hong Kong. The PRSUs are intended
only for the personal use of each eligible Employee of the Employer, the Company
or any Subsidiary and may not be distributed to any other person. If you are in
any doubt about any of the contents of the PRSU Agreement, including this
Appendix, or the Plan, you should obtain independent professional advice.
INDIA
Notifications
Exchange Control Information. You must repatriate any proceeds from the sale of
Shares acquired under the Plan to India within 90 days of receipt or any
dividends within 180 days of receipt. You must obtain a foreign inward
remittance certificate (“FIRC”) from the bank where you deposit the foreign
currency and should maintain the FIRC as evidence of the repatriation of funds
in the event the Reserve Bank of India or the Employer requests proof of
repatriation. It is your responsibility to comply with applicable exchange
control laws in India.
Because exchange control restrictions in India change frequently, you should
consult with your personal advisor before taking any action under the Plan.
Foreign Asset/Account Reporting Information. Indian residents are required to
declare any foreign bank accounts and any foreign financial assets (including
Shares held outside India) in their annual tax return. You are solely
responsible for complying with this reporting obligation and you should consult
your personal tax advisor to ensure compliance with applicable reporting
obligations.
IRELAND
Notifications
Director Notification Obligation.  If you are a director, shadow director or
secretary of the Company or an Irish Subsidiary of the Company, you must notify
the Company and/or the Irish Subsidiary of the Company in writing if you receive
or dispose of an interest in the Company (e.g., PRSUs, etc.) exceeding 1% of the
Company’s capital shares, if you become aware of the event giving rise to this
notification requirement or if you become a director or secretary and such an
interest exists at the time.  This notification requirement also applies with
respect to the interests



--------------------------------------------------------------------------------



of a spouse or children under the age of 18 (whose interests will be attributed
to the director, shadow director or secretary).
ITALY
Terms and Conditions
Data Privacy. The following provisions replace Section 9 of the Global
Performance Restricted Stock Unit Agreement:
You understand that the Company, the Employer, its Parent or other Subsidiaries
or Affiliates may hold certain personal information about you, including your
name, home address and telephone number, date of birth, social insurance number
or other identification number (e.g., resident registration number), salary,
nationality, job title, any shares of stock or directorships that you hold in
the Company, details of all PRSUs or any other entitlement to shares of stock
awarded, awarded, canceled, exercised, vested, unvested or outstanding in your
favor (“Data”), for the exclusive purpose of implementing, administering and
managing your participation in the Plan.
You also understand that providing the Company with Data is necessary for the
performance of the Plan and that your refusal to provide Data would make it
impossible for the Company to perform its contractual obligations and may affect
your ability to participate in the Plan. The Controller of personal data
processing is Fitbit, Inc., with its principal operating offices at 405 Howard
Street, San Francisco, CA 94105, United States, and its representative in Italy
is Fitbit Limited, Ufficio Di Rappresentanza, Via Paolo Barison, 42 Roma (RM)
Cap 00142, Italy.
You understand that Data will not be publicized, but it may be transferred to
banks, other financial institutions or brokers involved in the management and
administration of the Plan. You further understand that the Company, the
Employer, its Parent or other Subsidiaries or Affiliates will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and that the
Company, the Employer, its Parent and other Subsidiaries or Affiliates may each
further transfer Data to third parties assisting the Company in the
implementation, administration and management of the Plan, including any
requisite transfer to a broker or another third party with whom you may elect to
deposit any Shares acquired under the Plan. Such recipients may receive,
possess, use, retain and transfer Data in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan. You understand that these recipients may be located in the European
Economic Area, or elsewhere, such as the United States. Should the Company
exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the Plan, you understand that the
Company will delete Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.
You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan. You
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
you have the right to, including but not limited to, access, delete, update, ask
for rectification of Data and cease, for legitimate reason, any processing of
Data. Furthermore, you are aware that Data will not be used for direct marketing
purposes. In addition, Data provided may be reviewed, and questions or
complaints can be addressed, by contacting your local human resources
department.
Plan Document Acknowledgment.  By accepting the PRSUs, you acknowledge that you
have received a copy of the Plan and the PRSU Agreement and have reviewed the
Plan and the PRSU Agreement, including this Appendix, in their entirety and
fully understand and accept all provisions of the Plan and the PRSU Agreement,
including this Appendix.



--------------------------------------------------------------------------------



You further acknowledge that you have read and specifically and expressly
approve the following provisions of the PRSU Agreement: (i) Termination, (ii)
Responsibility for Taxes, (iii) Language, (iv) Governing Law; Venue, (v) Award
Subject to Company Clawback or Recoupment, (vi) the Terms and Conditions in this
Appendix, as well as the Data Privacy section included in this Appendix.
Notifications
Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold foreign financial assets (including cash and
Shares) which may generate income taxable in Italy are required to report these
assets on their annual tax returns (UNICO Form, RW Schedule) for the year during
which the assets are held, or on a special form if no tax return is due. These
reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets under Italian money laundering
provisions. You should consult your personal advisor to ensure compliance with
applicable reporting obligations.
Foreign Asset Tax. The value of the financial assets held outside of Italy by
individuals resident of Italy is subject to a foreign asset tax at an annual
rate of two per thousand (0.2%). The taxable amount will be the fair market
value of the financial assets (e.g., Shares) assessed at the end of the calendar
year. No tax payment duties arise if the amount of the foreign assets tax
calculated on all financial assets held abroad does not exceed €12.
JAPAN
Notifications
Foreign Asset/Account Reporting Information. Japanese residents and foreign
nationals with permanent residency in Japan who hold assets outside of Japan
(including any Shares acquired under the Plan) with a value exceeding
¥50,000,000 (as of December 31 each year) are required to comply with annual tax
reporting obligations with respect to such investments. You should consult your
personal advisor to ensure compliance with applicable reporting obligations.
KOREA
Notifications
Exchange Control Information. Prior to July 18, 2017, if you realize US$500,000
or more from the sale of Shares or the receipt of cash dividends in a single
transaction, Korean exchange control laws require you to repatriate the proceeds
from such sale to Korea within three years of the sale.
Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts
holding Shares) to the Korean tax authority and file a report with respect to
such accounts if the value of such accounts exceeds KRW 1 billion (or an
equivalent amount in foreign currency) for the month or any month-end during a
calendar year. You should consult your personal tax advisor regarding reporting
requirements in Korea.


NETHERLANDS
Notifications

--------------------------------------------------------------------------------

netherlandsattention.jpg [netherlandsattention.jpg]



--------------------------------------------------------------------------------



NEW ZEALAND
Notifications
Securities Law Information. You are being offered PRSUs which, if vested, will
entitle you to acquire Shares in accordance with the terms of the PRSU Agreement
and the Plan. The Shares, if issued, will give you a stake in the ownership of
the Company. You may receive a return if dividends are paid.
If the Company runs into financial difficulties and is wound up, you will be
paid only after all creditors have been paid. You may lose some or all of your
investment, if any.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share scheme. As a result, you
may not be given all the information usually required. You will also have fewer
other legal protections for this investment. You should ask questions, read all
documents carefully, and seek independent financial advice before committing.


The Shares are quoted on the New York Stock Exchange (“NYSE”). This means that
if you acquire Shares under the Plan, you may be able to sell the Shares on the
NYSE if there are interested buyers. You may get less than you invested. The
price will depend on the demand for the Shares.


For information on risk factors impacting the Company’s business that may affect
the value of the Shares, you should refer to the risk factors discussion on the
Company’s Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, which
are filed with the U.S. Securities and Exchange Commission and are available
online at www.sec.gov, as well as on the Company’s “Investor Relations” website
at http://investor.fitbit.com/.
NORWAY
There are no country-specific provisions.
ROMANIA
Terms and Conditions
Language Consent. By accepting the grant of PRSUs, you acknowledge that you are
proficient in reading and understanding English and fully understand the terms
of the documents related to the grant (the Notice, the PRSU Agreement and the
Plan), which were provided in the English language. You accept the terms of
those documents accordingly.
Consimtamant cu privire la limba. Prin acceptarea acordarii de PRSU-uri,
confirmati ca aveti un nivel adecvat de cunoastere in ce priveste cititirea si
intelegerea limbii engleze, ati citit si confirmati ca ati inteles pe deplin
termenii documentelor referitoare la acordare (Anuntul, Acordul PRSU si Planul),
care au fost furnizate in limba engleza. Acceptati termenii acestor documente in
consecinta.
Notifications
Exchange Control Information. You are not required to seek special authorization
from the National Bank of Romania in order to open or maintain a foreign bank
account. However, if you remit foreign currency into or out of Romania (e.g.,
the proceeds from the sale of shares), you may be required to provide the
Romanian bank through which the foreign currency is transferred with appropriate
documentation. You should consult with your legal advisor to determine whether
you will be required to submit such documentation to the National Bank of
Romania.



--------------------------------------------------------------------------------



RUSSIA
Terms and Conditions
Immediate Sale Restriction. You agree that the Company is authorized, at its
discretion, to instruct its designated broker to assist with the sale of your
Shares issued upon the vesting of the PRSUs (on your behalf pursuant to this
authorization) should the Company determine that such sale is necessary or
advisable under Russian securities or exchange control laws. You expressly
authorize the Company’s designated broker to complete the sale of such Shares
and acknowledge that the Company’s designated broker is under no obligation to
arrange for the sale of the Shares at any particular price. Upon the sale of the
Shares, the Company agrees to pay you the cash proceeds from the sale of the
Shares, less any brokerage fees, commissions or Tax-Related Items. You
acknowledge that you are not aware of any material nonpublic information with
respect to the Company or any securities of the Company as of the Date of Grant.
Notifications
Labor Law Information. If you continue to hold Shares acquired at vesting of the
PRSUs after an involuntary termination of your employment, you will not be
eligible to receive unemployment benefits in Russia.
Securities Law Information. Any Shares to be issued upon vesting of the PRSUs
shall be delivered to you through a brokerage account in the U.S. You may hold
the Shares in your brokerage account in the U.S.; however, in no event will
Shares issued to you under the Plan be delivered to you in Russia.
The Plan and all other materials you may receive regarding the PRSUs and
participation in the Plan do not constitute advertising or an offering of
securities in Russia. The Shares to be issued upon vesting of the PRSUs have not
and will not be registered in Russia and, therefore, the Shares described in any
Plan documents may not be offered or placed in public circulation in Russia. You
are not permitted to sell Shares directly to a Russian legal entity or resident.
Exchange Control Information. Russian residents must repatriate to Russia the
proceeds from the sale of Shares received in relation to the PRSUs within a
reasonably short time of receipt. Such funds must be initially credited through
a foreign currency account opened in the individual's name at an authorized bank
in Russia. After the funds are initially received in Russia, they may be further
remitted to foreign banks subject to the following limitations: (i) the foreign
account may be opened only for individuals; (ii) the foreign account may not be
used for business activities; and (iii) the individual must give notice to the
Russian tax authorities about the opening/closing of each foreign account within
one month of the account opening/closing. You should consult your personal
advisor before remitting any sale proceeds to Russia, as exchange control
requirements may change.
SINGAPORE
Notifications
Securities Law Information. This award of PRSUs is being made in reliance of the
“Qualifying Person” exemption under Section 273(1)(f) of the Securities and
Futures Act (Chap. 289) (the “SFA”) under which it is exempt from the prospectus
and registration requirements under the SFA. The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore. You should
note that this award of PRSUs is subject to Section 257 of the SFA and you will
not be able to make (i) any subsequent sale of Shares in Singapore or (ii) any
offer of such subsequent sale of Shares in Singapore, unless such sale or offer
is made more than six months from the Date of Grant or pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than Section 280)
of the SFA.
Chief Executive Officer/Director Notification Obligation. If you are a chief
executive officer, director, associate director or shadow director of a
Singapore Parent or Subsidiary, you are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify the Singapore Parent or Subsidiary in writing when you
receive an interest (e.g., this award of PRSUs or Shares) in the Company. In
addition, you must notify the Singapore Parent or Subsidiary when you sell the
Shares. These notifications must be made



--------------------------------------------------------------------------------



within two business days of acquiring or disposing of any interest in the
Company. In addition, a notification of your interests in the Company must be
made within two business days of becoming a chief executive officer or director.
SPAIN
Terms and Conditions
Nature of Grant. The following provisions supplement Section 1 of the Global
Performance Restricted Stock Unit Agreement:
In accepting the PRSUs, you acknowledge that you consent to participation in the
Plan and have received a copy of the Plan.
You understand that the Company has unilaterally, gratuitously, and
discretionally decided to grant PRSUs under the Plan to individuals who may be
service providers throughout the world. The decision is a limited decision that
is entered into upon the express assumption and condition that any grant will
not economically or otherwise bind the Company, or a Parent or Subsidiary, on an
ongoing basis except as provided in the PRSU Agreement. Consequently, you
understand that the PRSUs are granted on the assumption and condition that the
PRSUs or the Shares acquired upon vesting shall not become a part of any
employment or service contract (either with the Company or any Parent or
Subsidiary) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation), or any other right whatsoever. In
addition, you understand that this grant would not be made to you but for the
assumptions and conditions referred to above; thus, you acknowledge and freely
accept that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any grant of PRSUs shall be null
and void.
Further, the vesting of the PRSUs is expressly conditioned on your continued and
active rendering of Service, such that if your status as a service provider
terminates for any reason, the PRSUs cease vesting immediately effective on the
date of your Service ends. This will be the case, for example, even if (1) you
are considered to be unfairly dismissed without good cause; (2) you are
dismissed for disciplinary or objective reasons or due to a collective
dismissal; (3) you terminate Service due to a change of work location, duties or
any other employment or contractual condition; (4) you terminate Service due to
a unilateral breach of contract by the Company or any Parent or Subsidiary; or
(5) you terminate for any other reason whatsoever.
Notifications
Securities Law Information. The PRSUs described in the Plan and the PRSU
Agreement, including this Appendix, do not qualify under Spanish regulations as
a security. No “offer of securities to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory. The Plan and
the PRSU Agreement, including this Appendix, have not been nor will they be
registered with the Comisión Nacional del Mercado de Valores (Spanish Securities
Exchange Commission), and they do not constitute a public offering prospectus.
Exchange Control Information. It is your responsibility to comply with exchange
control regulations in Spain. You are required to declare electronically to the
Bank of Spain any securities accounts (including brokerage accounts held
abroad), as well as the Shares held in such accounts if the value of the
transactions during the prior tax year or the balances in such accounts as of
December 31 of the prior tax year exceed € 1,000,000.
You must also declare the acquisition of Shares for statistical purposes to the
Spanish Direccion General de Comercio e Inversiones (the “DGCI”) of the Ministry
of Economy and Competitiveness. Generally, the declaration must be filed a D-6
form in January for Shares owned as of December 31 of each year; however, if the
value of the Shares or the sale proceeds exceed € 1,502,530, a declaration must
be filed within one month of the acquisition or sale, as applicable.
When receiving foreign currency payments in excess of € 50,000 derived from the
ownership of Shares (e.g., as a result of the sale of the Shares or the receipt
of dividends), you must inform the financial institution receiving the



--------------------------------------------------------------------------------



payment of the basis upon which such payment is made. You will likely need to
provide the institution with the following information: (i) your name, address,
and fiscal identification number; (ii) the name and corporate domicile of the
Company; (iii) the amount of the payment; (iv) the currency used; (v) the
country of origin; (vi) the reasons for the payment; and (vii) any additional
information that may be required.
Foreign Asset/Account Reporting Information. To the extent that you hold Shares
and/or have bank accounts outside Spain with a value in excess of € 50,000 (for
each type of asset) as of December 31, you will be required to report
information on such assets on your tax return (tax form 720) for such
year.  After such Shares and/or accounts are initially reported, the reporting
obligation will apply for subsequent years only if the value of any
previously-reported Shares or accounts increases by more than € 20,000. You
should consult with your personal advisor in this regard.
SWEDEN
There are no country-specific provisions.
TAIWAN
Terms and Conditions
Data Privacy. The following provisions supplement Section 9 of the Global
Performance Restricted Stock Unit Agreement:
You hereby acknowledge that you have read and understands the terms regarding
the collection, processing and transfer of Data and, by participating in the
Plan, agree to such terms. In this regard, upon request of the Company or the
Employer, you agree to provide any executed data privacy consent form (or any
other agreements or consents that may be required by the Employer or the
Company) should the Company and/or the Employer deem such agreement or consent
necessary under applicable data privacy laws, either now or in the future. You
understand that you will not be able to participate in the Plan if you fail to
execute any such consent or agreement.
Notifications
Securities Law Information. The PRSUs and any Shares acquired pursuant to the
Plan are available only for Employees, Consultants, Directors or Non-Employee
Directors of the Company and or a Parent or Subsidiary of the Company. The offer
is not a public offer of securities by a Taiwanese company; therefore, it is not
subject to registration in Taiwan.
Exchange Control Information. You may remit and acquire up to US$5,000,000 per
year in foreign currency (including proceeds from the sale of Shares or the
receipt of any dividends) without justification.
If the transaction amount is TWD500,000 or more in a single transaction, you
must submit a Foreign Exchange Transaction Form. In addition, if the transaction
about is US$500,000 or more, you may be required to provide additional
supporting documentation to the satisfaction of the bank involved in the
transaction. You should consult with your personal advisor to ensure compliance
with applicable exchange control laws in Taiwan.
UNITED KINGDOM
Terms and Conditions
Settlement. The following provision supplements Section 2 of the Global
Performance Restricted Stock Unit Agreement:
Notwithstanding anything to the contrary in the Plan, including Section 9.2 of
the Plan, the PRSUs will be settled in Shares only, not cash.



--------------------------------------------------------------------------------



Responsibility for Taxes.  If you are not a director or executive officer within
the meaning of Section 13(k) of the Exchange Act, without limitation to Section
8 of the Global Performance Restricted Stock Unit Agreement, you agree that you
are liable for all Tax-Related Items and hereby covenant to pay all such
Tax-Related Items, as and when requested by the Company or, if different, the
Employer or by Her Majesty’s Revenue & Customs (“HRMC”) (or any other tax
authority or any other relevant authority). You also agree to indemnify and keep
indemnified the Company and, if different, the Employer against any Tax-Related
Items that they are required to pay or withhold or have paid or withheld on your
behalf to HMRC (or any other tax authority or any other relevant authority).
Joint Election. As a condition of participation in the Plan, you agree to accept
any liability for secondary Class 1 National Insurance contributions that may be
payable by the Company or the Employer (or any successor to the Company or the
Employer) in connection with the PRSUs and any event giving rise to Tax-Related
Items (the “Employer NICs”). The Employer NICs may be collected by the Company
or the Employer using any of the methods described in the Plan or in Section 8
of the Global Performance Restricted Stock Unit Agreement.
Without prejudice to the foregoing, you agree to execute a joint election with
the Company and/or the Employer (a “Joint Election”), the form of such Joint
Election being formally approved by HMRC, and any other consent or elections
required by the Company or the Employer in respect of the Employer NICs
liability. You further agree to execute such other elections as may be required
by any successor to the Company and/or the Employer for the purpose of
continuing the effectiveness of your Joint Election.





